IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-17-00347-CR

TREVEON DEON WILLIAMS,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee


                           From the 278th District Court
                              Walker County, Texas
                              Trial Court No. 27685


                         REINSTATEMENT ORDER

      This appeal was abated to the trial court on October 10, 2018 because no brief had

been filed for appellant. Appellant’s brief was received by the Court on October 30, 2018.

      Accordingly, this appeal is reinstated. Appellant’s brief is filed as of the date it

was received. The State’s brief in this appeal is due 30 days from the date of this Order.


                                         PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal reinstated
Order issued and filed November 7, 2018